Title: To John Adams from Elbridge Gerry, 23 November 1783
From: Gerry, Elbridge
To: Adams, John


          My dear Mr Adams
            Philadelphia 23d Novr 83(Sunday Eveng)
          Mr Thaxter arrived here last Evening, by the Way of New York, with the definative Treaty, having narrowly escaped a severe storm by reaching that Port on Wednesday Evening— your Favours by him I have received with great Pleasure, as I was in Want of the Information they contain, as well as of your Sentiments on several important Subjects—
          Governor Reed will probably deliver You this, & my Confidence in him will induce me to be explicit—
          The great object of our political Enterprize with Britain is obtained; & if We have Wisdom & Virtue to improve the advantages, the Issue must be happy. “Laus Deo” should be the Motto of America & inscribed on every Device for commemorating this great Event; for none but atheists can be insensible of the first obligations wch. result on the Occasion.
          Our Gratitude should nevertheless be shewn to such Individuals, as by their eminent Services, have been principal Instruments in promoting the Measure; & I consider it as an Act of Justice, with a meritorious Washington & Green, to rank those that are equally so in my Mind, an Adams & Jay. You well know that I am not addicted to Flattery, that I have an aversion to so contemptible a practice; but sensible as I am of the Benefits derived from your able negotiations in Europe, as well as your Services in America, give me Leave to express an Impatience, & Concern, not merely at the feeble attempts to sully the Reputations You have so nobly acquired; but also at the neglect & Indifference that has been manifested in doing that Justice to your Characters which Generosity & good Policy should in my opinion long ’eer this have exhibited; & which no Exertions on my part shall be wanting to perpetuate— indeed the Ingratitude which You have hitherto experienced is not to be imputed to the Citizens of America at large, but to some amongst them of ambitious & perhaps envious principles who think “all made for one, not One for all.”
          Our Concerns are twofold, foreign & domestic.— the former by the Abilities, (entirely, by the Integrity & Abilities) of two of our Ministers, in negotiating the peace, are so far upon the best Footing. the Success of our Arms, God knows, would have been of no Service to Us, had not the Magnanimity & Fortitude of our Ministers induced them to have departed in some Instances from their, (excuse me for calling them) servile Instructions— to compleat our external Concerns, nothing appears to me necessary, excepting Treaties of Commerce on reciprocal Terms, with every European Power that desires it. I am therefore fully of your opinion, with Respect to the Continuance of our Ministers for this purpose, & for establishing a Treaty of Amity with the Dey of Algiers & those other barbary princes that infest our Commerce, after which, I can see no necessity, but great Inconveniences in sending Ministers abroad or receiving them at Home, unless for special purposes. You will probably enquire, what Inconveniences I allude to, & the answer is, the Inconveniences of being entangled with European politics; of being the puppets of European Statesmen; of being gradually divested of our vertuous republican principles; of being a divided, influenced, & dissipated, people; of being induced to prefer the Splendor of our Court, to the Happiness of our Citizens; & finally of changing our Form of Government, established at an amazing Expence of Blood & Treasure, for a vile Aristocracy or an arbitrary Monarchy. these are the Inconveniences, or rather the deplorable Evils which I apprehend from a permanent System of Embassies, & had You seen what I have been so unfortunate as to see, after only three Years Absence from Congress, almost a total Change of political principles; had You the same Reasons for tracing those Effects to the Causes alluded to, perhaps We should not differ much in our proposals for a Remedy. We are my dear sir happily placed at a distance from civilized Nations, We are surrounded by barbarous ones, which if they could be humanized, would in my opinion be as far beyond some that boast of being civilized, as they conceive themselves to be above the others. if such a Love of Grandeur & power, as induces Men to prefer Art, Intrigue Injustice, perfidy & Inhumanity to the contrary Vertues, designate a civilized Nation, in Gods Name, may America never aspire to the delusive Honor, but may her ne plus Ultra be such a Degree of Dignity as is consistent with good Faith, & admits the Salus populi to be suprema Lex—remote then from civilized Nations, wherein consists the policy of such Connections with them as must produce a Change of our principles both moral & political, a Change of our Government; the Loss of our internal Confidence & Tranquility; an Interest in their Broils & quarrels; in short Wars perpetual intestine or foreign? perhaps You may say these are chimeras, mere Creatures of the Imagination; that can never be realized, by a ministerial Intercourse with European Powers: but behold the Influence already established in the United States by such Means, & then judge for Yourself, with this Assurance, if We differ in opinion on this point, that I shall with the greatest pleasure listen to your Reasons & be happy in acquiescing in them.
          Our domestic affairs are much deranged in Consequence of the Necessity We have been under from the Commencement of the War of neglecting them altogether, or of using temperary Expedients— the first object of Attention is the Support of publick Credit. Independence will disgrace Us, unless We are honest in Payment of the publick Debts. this is a difficult Task! but not impracticable. an Impost has been layed or rathar proposed, & the Objections to it have been represented as manifesting a Disposition to violate the publick Faith. this Representation is neither candid nor just, & those who are opposed to the Impost have as I conceive better Reasons on their Part, for suspecting the Supporters of the Plan of a Design to establish an undue Influence, & to involve the Affairs of the Treasury in Mystery & perplexities that cannot be easily developed. the Fact seems to be this, it is difficult to form a Valuation & collect Taxes by the Confederation as it now stands. It may therefore require such an Alteration as will remedy these Defects; the former, may be removed by adopting Numbers in Leiu of property, & the latter, by enabling Congress to levy Executions on the property of Individuals of delinquent States, with provision for obliging the Treasurers thereof to reimburse the Amount of the property, with Damages, to such Individuals, out of the first Money that may be brot into the respective Treasuries— I have the fullest Confidence in the Integrity of the States, & am persuaded they will either accede to some such propositions when made by Congress, or propose others that will be equally effectual. but surely they are under no Obligation of Reason or Justice, to adopt a System for supporting publick Credit, incompatible with the principles of the fœderal Constitution, & dangerous to their Liberties— the people in some of the States have objected to the half pay or Commutation granted by Congress to the Army; & the Reason assigned is that this Grant was expressly made, to reimburse the Losses sustained by the Depretiation of their pay, which has been since made good. this I beleive was the Fact, & therefore the objection has much Weight, but such a vertuous Army claims the Generosity of their Country, & I am happy to find that the opposition to the Commutation has in a great Measure subsided. indeed one Circumstance seems to have greatly increased the Opposition, the Superiority which the officers, on their Return Home, naturally assumed over their fellow Citizens, who were at least their Equals, & in many Instances Superiors before the War— your Letter to Congress on the Necessity of providing for payment of our foreign Debts has been improved for the purpose of supporting the System of Impost, but whether it will be finally adopted by all the States is at present problematical— some of the powers of the Superintendant of Finance, were given him at a Time when the Affairs of the Treasury were greatly deranged, by the Distruction of the paper Currency, & when the Demands of Money for supporting the War were great & indispensible, but the Exercise of these powers at the present Time is considered as being unnecessary by some of the States, & indeed as being dangerous & unconstitutional: they have therefore proposed by Instructions to their Delegates such Alterations as shall prevent the Influence apprehended from the Powers mentioned. indeed there has been lately an Alarm in the Minds of the best Republicans amongst Us, at Measures supposed to have arisen from the Influence mentioned, connected with that of the State of P——a, & a foreign Minister thorough paced in politics. to preserve therefore the fœderal ballance, Congress have determined no longer to reside in this City, but to erect Buildings for their Residence in two places, on the potowmack near George Town, & on the Deleware near Trenton; & untill the Buildings are erected, to sit alternately at Annapolis & Trenton. One fœderal town it is conceived, will collect a Number of wealthy Citizens, who with some of the foreign Ministers & the great Officers of the Departments under Congress, may form an oligarchical plan of Influence that may be subversive of our Liberties. but the alternate Residence of Congress in two places, will prevent in a great Measure such a Collection, & the Influence of one Town will counteract that of the other. the Expence of the Buildings is an object of no great Consequence, & double Archives may be kept without much Expence. this Measure was effected by a Junction of the eastern & southern States, being violently opposed by this & some others of the middle States. I confess the Measure appears to be more approved, on Account of the Quarter from whence the Opposition comes— another Species of Influence supposed to have had its Birth in a foreign climate & to have been innocently fostered by the worthy officers of our Army, has made its Appearance under the Denomination of the Cincinnati. the Institution & Strictures thereon are inclosed for your perusal— a peace Establishment is proposed for garrisoning our western Frontiers & guarding the Magazines, but It is doubtful whether Congress will accept the proposition. should We have the Treasury under a Super Intendant with power to appoint all the Officers thereof; should We consent to the Impost, wch is veiwed as an intricate System for raising Supplies, without the Check constitutionally vested in the Legislatures, or the possibility of detecting Frauds in the Collection or Expenditures of the publick Monies; should We have one fœderal Town with Such Materials for an oligarchical Influence as have been mentioned; should We have a peace Establishment which by various pretences may hereafter be increased to a dangerous standing Army, not under the Controul of the respective States; should We consent to an order of Cincinnati consisting of all the Officers of the Army & Citizens of Consiquence in the united States; how easy the Transition from a Republican to any other Form of Government, however despotic! & how rediculous to exchange a british Administration, for one that would be equally tyrannical, perhaps much more so? this project may answer the End of Courts that aim at making Us subservient to their political purposes, but can never be consistent with the Dignity or Happiness of the united States.—
          Your Resignation is not yet, & I flatter myself will not be accepted. The propriety of inserting Mr Jay & Yourself in the Commissions cannot I think fail of being so considered by Congress. if there are three Commissions, the preference may be in Rotation, in the first A, J, F in the second J F A in the third F A. J—& so on in more Commissions— Congress have determined on a circular Letter to the States for delegating a Power for a Time to regulate the Commerce of the Union, so as to counteract the commercial Systems of G Britain or other Powers unfavorable to the States I will endeavour if possible to comply with your request respecting Du Coudrai, shall write to Mrs Adams & give her the Information proposed, & shall be mindful of your proposals respecting Mr Thaxter; but not knowing what Members the new Congress will consist of, I can form no Conjecture of the Measures that will be adopted on any Occasion—
          Mr Jay is very friendly to You having written a Letter highly in your Favour to Congress, recommended You as Minister to the Court of London, & declared his Refusal of the office if offerd to him—
          Your Lady & Family were well about six Weeks past. her Father died about that Time—
          You will please to communicate what You think expedient to Mr Jay & Mr Dana, of the preceeding Scroll & be assured I am on every occasion yours sincerely
          EG
          
            in your Letters to Congress, it may be expedient to omit Circumstantials or Minutia as your General or comprehensive Letters are most acceptable.
          
        